On motion to dismiss, filed after the promulgation of the opinion herein, our attention is called to the fact that notice of appeal was given by the protestee from that portion of the judgment of the Court of Tax Review adverse to it and that the opinion herein did not dispose of the issues involved in that appeal. The transcript of the record was dated April 30, 1930, and was filed in this court on April 30, 1930. The protestee received notice of the filing thereof through a letter from the secretary of the Court of Tax Review, dated May 20, 1930, advising protestee that the transcript had been filed in the Supreme Court and stating the number thereof to be 21290. Thereafter, the protestee filed its answer brief herein answering the contentions of the protestant made on its appeal and making no reference to its cross-appeal or that portion of the record wherein the Court of Tax Review held against the contentions of the protestee.
In Re Protest of Magnolia Petroleum Co., 138 Okla. 205,280 P. 574, this court held:
"That Portion of Initiative Act No. 100 requiring the party appealing to file in said cause with the Clerk of the Supreme Court a petition in error within ten days after the filing of the transcript on appeal, is mandatory, and where the same is not complied with, the appeal will be dismissed by this court upon its, attention being called thereto."
That holding was in conformity with the provisions of the Initiative Act. Under the facts shown by the record in this case, it is inapplicable in that notice of the filing of the transcript on appeal was not given the protestee within ten days after the filing of the transcript on appeal. The true rule is that that portion of Initiative Act No. 100 requiring the party appealing to file in said cause with the Clerk of the Supreme Court a petition in error within ten days after the filing of the transcript on appeal, means within ten days after notice of the filing of the transcript on appeal, and is mandatory, and where the same is not complied with, the appeal will be dismissed by this court upon its attention being called thereto. Under that rule no appeal was ever perfected by the protestee, and that portion of the judgment of the Court of Tax Review adverse to the protestee is affirmed.
MASON, C. J., LESTER, V. C. J., and CLARK, HEIFNER, CULLISON, and SWINDALL, JJ., concur. HUNT and RILEY, JJ., absent.